MAUGHAN, Justice
(concurring).
In concurring with the main opinion, it is my view we should take this opportunity to rid our law of the instruction quoted from Badger v. Clayson. It can only clutter our law of intersection accidents. It could be known as the adequate lookout — technical right-of-way — compound eye instruction. As was said by Justice Callister, dissenting in the Badger case: “In order to comply with the duty imposed by the instruction, the plaintiff would be compelled to stop at the intersection, on a green signal, and observe the cross street for approaching traffic.” Whereupon I might say, the traveler would most likely be smashed in the rear.